--------------------------------------------------------------------------------

EXHIBIT 10.68


AIRCRAFT DRY LEASE AGREEMENT


THIS AIRCRAFT DRY LEASE AGREEMENT (“Lease”) is entered into effective as of
February 16, 2011, by and between STERLING AVIATION LLC, a New York limited
liability company with an address at 340 Crossways Park Drive, Woodbury, New
York 11797 (“Lessor”), and CSC TRANSPORT, INC., a Delaware corporation with an
address at 8000 Republic Airport, Hangar 5, Farmingdale, New York 11735
(“Lessee”).


W I T N E S S E T H:


WHEREAS, Lessor is the lessee of a Gulfstream Aerospace G-IV aircraft,
manufacturer’s serial number 1313, United States registration N100DF (the
“Aircraft”); and


WHEREAS, Dolan Family Office LLC (“DFO”), an affiliate of Lessor, and Lessee
have entered into a Time Sharing Agreement dated as of July 10, 2009 (the “Time
Sharing Agreement”) pursuant to which DFO agreed to wet lease the Aircraft to
Lessee in accordance with the provisions of Section 91.501(b)(6) of the Federal
Aviation Regulations (“FARs”); and


WHEREAS, DFO and Lessee have agreed to terminate the Time Sharing Agreement
effective as of the date first set forth above; and


WHEREAS, the parties to this Agreement have agreed that Lessor shall sublease
the Aircraft to Lessee on a non-exclusive dry lease basis for use by Lessee upon
the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Lessor and Lessee, intending to be legally bound, agree
as follows:


1.             Lease of Aircraft.


(a)            This Lease sets forth the exclusive terms and conditions under
which Lessee is entitled to use the Aircraft, and Lessee shall have no right to
use the Aircraft except as expressly set forth herein.  Lessor shall sublease
the Aircraft to Lessee, and Lessee shall sublease the Aircraft from Lessor,
during all Lease Periods throughout the Term (as defined in Section 12) of this
Lease as provided hereunder.  “Lease Periods” shall mean those times, if any,
when the Aircraft is being utilized by Lessee hereunder, with the consent of
Lessor as provided in Section 1(e), for flight operations conducted by Lessee
under Part 91 of the FARs, including any deadhead, ferry or repositioning
flights to return the Aircraft to the airport at which the Lease Period
commenced or to pick up Lessee’s passengers at a remote location away from
Republic Airport, Farmingdale, New York (FRG), but excluding any deadhead, ferry
and repositioning flights described in Section 1(b) below (“Lessee
Flights”).  Lessee’s right to use the Aircraft hereunder during the Term shall
be non-exclusive and is subject in all respects to Lessor’s right to use the
Aircraft at all times during the Term other than during such Lease Periods under
its exclusive operational control and possession, command and control and
Lessor’s right to permit other non-exclusive lessees to use the Aircraft under
their operational control and possession, command and control.

 
1

--------------------------------------------------------------------------------

 

(b)            Notwithstanding the foregoing, the parties agree that if a trip
by Lessee causes or will cause the Aircraft to be at a remote location away from
FRG (“Lessee’s Location”), Lessee shall, at Lessor’s request, permit the
Aircraft to be relocated from Lessee’s Location to FRG or other location
designated by Lessor (and thereafter shall be returned to Lessee’s Location) if
Lessor requires use of the Aircraft for one of its affiliated non-exclusive
lessees, but only if such itinerary will not unreasonably delay or interfere
with any scheduled flight by Lessee. In that event, (i) Lessee’s then-current
Lease Period shall terminate effective as of initial engine start-up for the
departure flight from Lessee’s Location; (ii) Lessor or its affiliated
non-exclusive lessee shall pay all costs incurred during the period in which the
Aircraft is away from Lessee’s Location, including all occupied and deadhead
legs to ferry the Aircraft from Lessee’s Location and back; and (iii) a new
Lease Period shall begin effective as of final engine shut-down upon return of
the Aircraft to Lessee’s Location.


(c)            Transfer of the Aircraft from Lessor to Lessee to commence a
Lease Period hereunder, and transfer of the Aircraft from Lessee to Lessor to
terminate a Lease Period hereunder, shall be evidenced by the entry of
appropriate notations of such transfer on the Aircraft's logs.  Upon the
commencement or termination of any Lease Period hereunder, the party
transferring possession of the Aircraft shall deliver the Aircraft to the other
party at FRG or such other location as the parties may agree.  In the case of a
transfer of possession from Lessee to Lessor, the Aircraft shall be in at least
the same operating condition, order, repair and condition as when received by
Lessee at the commencement of the Lease Period, reasonable wear and tear
excepted.


(d)            Subject to Aircraft and crew availability, Lessor shall use its
good faith efforts, consistent with Lessor’s approved policies, in order to
accommodate the needs of Lessee, to avoid conflicts in scheduling with Lessor’s
other affiliated non-exclusive lessees’ use of the Aircraft, and to enable
Lessee to enjoy the benefits of this Agreement; however, Lessee acknowledges and
agrees that notwithstanding anything in this Agreement to the contrary, Lessor
shall have sole and exclusive final authority over the scheduling of the
Aircraft and Lessor’s other affiliated non-exclusive lessees’ needs for the
Aircraft shall take precedence over Lessee’s rights and Lessor’s obligations
under this Agreement.


(e)            Lessee shall use its best efforts to give Lessor as much notice
as possible of Lessee’s proposed utilization hereunder. If Lessee notifies
Lessor pursuant to Section 15 of Lessee’s proposed use of the Aircraft and
Lessor consents thereto, the period described in such notice of proposed use may
be scheduled by Lessee (unless such proposed use is cancelled by Lessee by like
notice to Lessor).  Notwithstanding anything herein to the contrary, all Lessee
Flights approved by Lessor and scheduled by Lessee are subject to the absolute
right of Lessor to revoke such approval at any time prior to 24 hours before the
scheduled departure of the initial flight of the approved itinerary, without
liability, upon notice to Lessee. Any notice under this Section 1(e) may be
either written or oral, but shall be given only to or by individuals designated
by each party from time to time as authorized to act on its behalf for purposes
of this Section 1(e).

 
2

--------------------------------------------------------------------------------

 

2.             Rent.


(a)            Lessee shall remit to Lessor as rent for the use of the Aircraft
by Lessee during each Lease Period under this Agreement an amount equal to one
time (1x) the actual fuel costs for each occupied Lessee Flight during such
Lease Period.


(b)            Not later than 30 days after the end of each calendar month
during the Term, Lessor shall provide to Lessee a statement showing all use of
the Aircraft for Lessee Flights during that month, and a complete accounting
detailing any rent due from Lessee for that month.  Notwithstanding anything in
this Agreement to the contrary, Lessee shall have no obligation to utilize the
Aircraft hereunder, and there shall be no rent payable to Lessor hereunder with
respect to any calendar month if Lessee does not use the Aircraft hereunder
during such month. All payments of rent due for any month shall be made at
Lessor’s address set forth above or at such other place as Lessor may designate
to Lessee from time to time, not later than 30 days after receipt of Lessor’s
statement.


3.             Expenses.  Lessor shall pay the entire cost of insuring and
maintaining the Aircraft during the Term.  Lessee shall be responsible for and
shall pay directly or reimburse Lessor for the following trip-specific costs of
operating the Aircraft during Lease Periods under this Lease:


 
(a)
travel expenses of crew, including food, lodging and ground transportation;



 
(b)
hangar and tie-down costs away from the Aircraft's base of operation;



 
(c)
additional insurance obtained for the specific flight at the request
of    Lessee;



 
(d)
landing fees, airport taxes and similar assessments;



 
(e)
customs, foreign permit and similar fees directly related to the flight;



 
(f)
in-flight food and beverages;



 
(g)
passenger ground transportation;



 
(h)
flight planning and weather contract services; and



 
(i)
fuel costs.



4.             Flight Crew.


(a)            Lessee shall obtain at its sole cost and expense the services of
a fully qualified and properly certificated flight crew to operate the Aircraft
under this Lease.  All flight crew provided by Lessee to operate the Aircraft
during any Lease Period hereunder shall be employees or contractors of Lessee,
and Lessee shall be solely responsible for their compensation.

 
3

--------------------------------------------------------------------------------

 

(b)            Only fully-qualified and properly-credentialed flight crews who
are included under the insurance coverage required to be maintained hereunder
shall be permitted to operate the Aircraft during any Lease Period.  All flight
crew utilized by Lessee hereunder shall comply with all applicable regulations,
and the requirements of all applicable operations and maintenance
manuals.  Lessee shall bear the cost of all initial and recurrent training of
the flight crewmembers.


5.             Operational Control; Operations.


(a)            Lessor and Lessee intend that the lease of the Aircraft effected
hereby shall be treated as a “dry lease”. Notwithstanding anything in this Lease
to the contrary, Lessee shall have complete and exclusive operational control,
and complete and exclusive possession, command and control, of the Aircraft for
all flights during each Lease Period under this Lease.  Lessee shall have
complete and absolute control of the crewmembers in preparation for and in
connection with the operation of all flights during each Lease Period under this
Lease.  Lessee shall have complete and exclusive responsibility for scheduling,
dispatching and flight following of the Aircraft on all flights conducted during
Lease Periods under this Lease, which responsibility includes the sole and
exclusive right over initiating, conducting and terminating any such
flights.  Lessee shall have no operational control over, nor any responsibility
for scheduling, dispatching or flight following of, any flights of the Aircraft
not conducted during Lease Periods under this Lease, nor any right over
initiating, conducting or terminating any such flights.


(b)            Lessee shall use and operate the Aircraft under this Lease only
in accordance with applicable manufacturers’ recommendations and airport and
climatic conditions. Lessee shall not permit the Aircraft to be maintained, used
or operated in violation of any law, rule, regulation, ordinance or order of any
governmental authority having jurisdiction, or in violation of any airworthiness
certificate, license or registration relating to the Aircraft.


6.             Regulatory.  Lessee shall obtain and maintain in full force and
effect any necessary certificates, licenses, permits and authorizations required
for its use and operation of the Aircraft hereunder.  Lessee agrees to conduct
all operations contemplated by this Lease in compliance with all applicable
provisions of the FARs, including, but not limited to, Part 91 thereof.


7.             Records.  Lessee shall maintain any records required by
applicable laws, rules or regulations in connection with the operation of the
Aircraft during any Lease Period hereunder.  Without limiting the generality of
the foregoing, Lessee shall maintain or cause to be maintained flight log books
showing the full flight time of the Aircraft during each Lease Period hereunder,
and shall keep such logs available for inspection by Lessor or its
representatives at all reasonable times.  Lessor shall be entitled to access,
upon reasonable notice to Lessee, to inspect any books or records of Lessee that
relate to the Aircraft.


8.             Base; Hangarage.  Lessor agrees to provide (or cause to be
provided) hangar space for the Aircraft at FRG during the Term.  While the
Aircraft is at its home base, the Aircraft shall be kept in an enclosed hangar
space at all times overnight, which hangar space shall be heated as required
during cold weather for the proper maintenance, security and appearance of the
Aircraft.  Lessee shall pay the cost of hangaring the Aircraft at remote
locations during any Lease Periods hereunder.

 
4

--------------------------------------------------------------------------------

 

9.             Insurance.  Lessor shall cause the Aircraft to be insured, at its
sole cost and expense, in accordance with the requirements of the Aircraft
Management Agreement for the Aircraft dated July 9, 2010 among Lessee and the
other parties specified therein.  From time to time during the Term, Lessor
shall, upon the request of Lessee, cause its insurer to provide Lessee with
certificates of insurance or other evidence reasonably satisfactory to Lessee
that the insurance coverage required to be furnished by Lessor hereunder is in
effect.


10.            Maintenance.  Lessor shall, at its sole cost and expense, (i)
enroll or cause the Aircraft to be enrolled on an FAA-approved or
manufacturer-approved maintenance and inspection program under Part 91 of the
FARs, and (ii) maintain or cause the Aircraft to be maintained in accordance
with the requirements of the approved maintenance and inspection program and all
applicable FAA regulations.  Lessor represents and warrants that at all times
during the Term of this Agreement, the Aircraft will be in airworthy condition
and current on the approved maintenance program.


11.            Default.  In addition to the termination rights set forth in
Section 12, the non-defaulting party shall have the right to terminate this
Lease immediately (without prejudice to any other rights that such party may
have) upon written notice to the defaulting party in the event of any one or
more of the following Events of Default:


(i)             failure of the defaulting party to make a payment due hereunder
within ten (10) days following notice from the non-defaulting party that such
payment was not timely made when due;


(ii)            except as provided in Section 11(iii) - (vii), violation or
default of any material term, obligation or condition of a non-monetary nature
set forth in this Lease, together with a failure to cure within ten (10) days
after receipt of written notice of such violation;


(iii)           if Lessee operates or maintains the Aircraft in violation of any
law, regulation, directive or order of any governmental authority or in
violation of any provision of any insurance policy contemplated by this Lease;


(iv)           if any representation or warranty made in this Lease by Lessee is
or becomes false, misleading or incorrect in any material respect;


(v)            lapse of insurance coverage required to be kept in force
hereunder;


(vi)           if Lessee or Lessor shall make a general assignment for the
benefit of creditors, or be declared insolvent or bankrupt under any bankruptcy,
insolvency or other similar law, or commence a voluntary proceeding seeking
liquidation, reorganization or other relief under any such law or seeking the
appointment of a receiver or liquidator over any substantial portion of its
respective assets; or

 
5

--------------------------------------------------------------------------------

 

(vii)          assignment by Lessee of this Lease or any right or interest
created hereunder without the prior written consent of Lessor.


12.            Term.  The term of this Agreement (the “Term”) shall commence on
the effective date hereof and, unless sooner terminated in accordance with the
provisions hereof, shall remain in full force and effect for an initial term
ending July 10, 2011 and thereafter shall automatically renew for successive
one-year terms upon the same terms and conditions as set forth
herein.  Notwithstanding the foregoing, either party shall have the right to
terminate this Lease at any time for any reason or no reason by written notice
given to the other party not less than 30 days prior to the proposed termination
date.  Further, this Lease shall terminate upon the occurrence of a total loss
or destruction of the Aircraft, damage to the Aircraft that causes it, in the
opinion of Lessor, to be irreparable, or sale or theft of the Aircraft.  Lessee
shall promptly notify Lessor of any loss or damage to, or theft of, the Aircraft
during any Lease Period hereunder.


13.            Remedies on Default or Termination.  In the event of a
termination of this Lease, whether as a result of a default or the expiration of
its Term, Lessee shall immediately cease its use of the Aircraft and, if in
Lessee’s custody, return the Aircraft and all records pertaining thereto to the
custody of Lessor or its agents or representatives as set forth herein at such
airport as Lessor and Lessee may agree. Not later than 30 days after the
termination, a full accounting shall be made between Lessee and Lessor and all
accounts settled between the parties.  In no event shall any termination affect
the rights and obligations of the parties arising prior to the effective date of
such termination.


14.            Cross Indemnities; LIMITATION ON LIABILITY.


(a)            Without limiting their respective obligations hereunder, each
party (in each case, the “Indemnitor”) hereby indemnifies and holds harmless the
other party and its affiliates and their respective officers, di­rec­tors,
partners, employees, shareholders, members and managers (in each case,
collectively, the “Indemnitee”) for any claim, damage, loss, or reasonable
expense, includ­ing reasonable attor­neys’ fees (an “Indemnified Loss”),
result­ing from bodily injury or property damage aris­ing out of the ownership,
maintenance or use of the Aircraft which results from the gross negligence or
willful misconduct of such party; pro­vided, however, that neither party will be
liable for any In­demnified Loss to the extent:


 
(i)
Such loss is covered by the insurance policies de­scribed in Section 9 (the
“Policies”);



 
(ii)
Such loss is covered by the Policies but the amount of such loss exceeds the
policy lim­its specified by Lessor;


 
6

--------------------------------------------------------------------------------

 

 
(iii)
Such loss consists of expenses incurred in connection with any loss covered in
whole or in part by the Poli­cies but such expenses are not fully covered by the
Policies; or



 
(iv)
Such loss is caused by the gross negligence or willful mis­con­duct of the
Indemnitee.



(b)           EACH PARTY ACKNOWLEDGES AND AGREES THAT:


 
(i)
THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED;



 
(ii)
ITS RIGHTS TO INDEMNIFICATION FROM THE OTHER PARTY UNDER THIS SECTION 14; AND



 
(iii)
ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE OTHER
PARTY’S OBLIGATIONS UNDER THIS AGREEMENT



ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEM­PLATED HEREBY.


EXCEPT AS EX­PRESSLY SET FORTH IN THIS SECTION 14, EACH PARTY WAIVES ANY RIGHT
TO RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  IN NO EVENT SHALL EI­THER PARTY BE LIABLE FOR
OR HAVE ANY DUTY FOR INDEMNIFI­CATION OR CONTRIBU­TION TO THE OTHER PARTY FOR
ANY CLAIMED INDIRECT, SPE­CIAL, INCIDENTAL, CON­SEQUENTIAL, OR PUNI­TIVE
DAMAGES, OR FOR ANY DAMAGES CONSIST­ING OF DAMAGES FOR LOSS OF USE, REVENUE,
PROFIT, BUSINESS OP­PORTUNITIES AND THE LIKE, OR DEPRE­CIA­TION OF VALUE OF THE
AIRCRAFT, OR IN­SUR­ANCE DE­DUCTIBLE, EVEN IF THE PARTY HAD BEEN AD­VISED, OR
KNEW OR SHOULD HAVE KNOWN, OF THE POSSI­BILITY OF SUCH DAMAGES.


NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL
HAVE ANY LIABILITY TO THE OTHER PARTY FOR ITS PERFORMANCE OR FAILURE TO PERFORM
ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, IN
THE CASE OF ITS NEGLIGENCE) EXCEPT IN THE CASE OF ITS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


(c)            The provisions of this Section 14 shall survive the termi­nation
or expiration of this Agreement.


15.            Notices.  Unless otherwise expressly specified herein, all
notices or other communications delivered or given under this Lease shall be in
writing and shall be deemed to have been duly given if hand-delivered, sent by
certified or registered mail, return receipt requested, by nationally-utilized
overnight delivery service, or by confirmed facsimile transmission.  Such
notices shall be addressed to the parties at the addresses set forth above, or
to such other address as may be designated by any party in a writing delivered
to the other in the manner set forth in this Section 15.  Notices shall be
deemed to have been given and made on the business day on which hand-delivered
or sent by confirmed facsimile, one business day following the date on which
sent by nationally-utilized overnight delivery service, or four days following
the date on which sent by certified or registered mail, return receipt
requested.

 
7

--------------------------------------------------------------------------------

 

16.            Relationship of Parties.  The relationship of the parties created
by this Lease is strictly that of lessor and lessee.  Nothing in this Lease is
intended, nor shall it be construed so as, to constitute the parties as partners
or joint venturers or as principal and agent.


17.            Taxes.  Lessor shall pay all taxes, assessments and charges
imposed by any Federal, state, municipal or other public authority upon or
relating to the ownership of the Aircraft generally during the Term of this
Lease (other than any taxes, fines or penalties imposed upon Lessor as a result
of a breach of this Lease by Lessee).  Lessee shall pay all taxes, assessments,
and charges imposed by any national, federal, state, municipal or other public
authority upon or relating to the rental, use or operation of the Aircraft by
Lessee during the Term of this Lease (including any sales or use tax imposed by
the State of New York on any lease payment hereunder), other than income taxes
of Lessor.  Lessee shall also be liable for any federal excise tax imposed under
Internal Revenue Code Section 4261 if such tax is applicable to any or all
amounts paid (or deemed to be paid) by Lessee to Lessor hereunder.  Lessee shall
pay such tax to Lessor within thirty (30) days after receipt of Lessor’s written
invoice therefor.  Each party agrees to indemnify and hold the other harmless
against any and all liabilities, costs and expenses (including attorneys' fees)
resulting from a breach of its respective undertaking hereunder.


18.            Severability.  Any provision of this Lease that is prohibited or
unenforceable shall be ineffective only to the extent of such prohibition or
unenforceability.  The invalidity or unenforceability of any term or provision
of this Lease shall not affect the validity or enforceability of any other term
or provision hereof.


19.            Governing Law.  This Lease shall be governed by and construed in
accordance with the law of the State of New York, without regard to its choice
of law rules.


20.            Amendment.  This Lease may not be amended, supplemented, modified
or terminated, or any of its terms varied, except by an agreement in writing
signed by each of the parties hereto.


21.            Counterparts.  This Lease may be executed in counterparts, each
of which shall, for all purposes, be deemed an original and all such
counterparts, taken together, shall constitute one and the same agreement, even
though all parties may not have executed the same counterpart.  Each party may
transmit its signature by fax to the other party, and any faxed signature and/or
faxed counterpart of this Lease shall have the same force and effect as an
original.

 
8

--------------------------------------------------------------------------------

 

22.            Successors and Assigns; Third-Party Beneficiaries.  This Lease
shall be binding upon the parties hereto and their respective successors and
assigns, and shall inure to the benefit of the parties hereto and, except as
otherwise provided herein, to their respective successors and assigns.  Lessee
shall not sublease, assign, transfer, pledge or hypothecate the Aircraft or any
part thereof, or any of Lessee's interest in this Lease or the Aircraft
(including, without limitation, any assignment or transfer pursuant to or as
part of any merger, consolidation or other transfer of assets), without the
prior written consent of Lessor, which may be given or withheld by Lessor in its
sole and absolute discretion.  This Lease shall not be construed to create any
third-party beneficiary rights in any person not a party hereto (or a successor
to or permitted assign of any such party).


23.            Integration.  This Lease sets forth the entire agreement between
the parties with respect to the lease of the Aircraft and supersedes any and all
other agreements, understandings, representations, warranties or negotiations by
or between the parties with respect thereto, all of which are hereby
cancelled.  There are no other agreements or representations, whether oral or
written, express or implied, with respect to the subject matter of this Lease
that are not expressly set forth in this Lease.


24.            TRUTH IN LEASING.  TRUTH IN LEASING STATEMENT UNDER SECTION 91.23
OF THE FEDERAL AVIATION REGULATIONS:


 
(a)
STERLING AVIATION LLC HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
EXECUTION OF THIS AGREEMENT. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER
FAR PART 91 FOR ALL OPERATIONS TO BE CONDUCTED DURING LEASE PERIODS UNDER THIS
LEASE.



 
(b)
CSC TRANSPORT, INC., 8000 REPUBLIC AIRPORT, HANGAR 5, FARMINGDALE, NEW YORK
11735, HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT DURING ALL LEASE PERIODS UNDER THIS LEASE.



 
(c)
EACH OF LESSOR AND LESSEE CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.



 
(d)
EACH OF LESSOR AND LESSEE UNDERSTANDS THAT AN EXPLANATION OF THE FACTORS BEARING
ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.



(SIGNATURE PAGE FOLLOWS)

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Aircraft Dry Lease
Agreement this 16th day of February, 2011, effective as of the date first above
written.



 
LESSOR:
             
STERLING AVIATION LLC
             
By: 
    /s/ Renzo R. Mori        
Name: 
Renzo R. Mori        
Title:
Vice President                
LESSEE:
             
CSC TRANSPORT, INC.
             
By:
    /s/ James Nuzzo        
Name:
James Nuzzo        
Title:
EVP, Business Planning  



The undersigned hereby agree that the Time Sharing
Agreement between them dated as of July 10, 2009 referred
to above is hereby terminated effective as of  the effective
date of the above Aircraft Dry Lease Agreement:


DOLAN FAMILY OFFICE LLC
         
By: 
    /s/ William A Frewin      
Name: 
William A Frewin      
Title:
President            
CSC TRANSPORT, INC.
         
By:
    /s/ James Nuzzo      
Name:
James Nuzzo      
Title:
EVP, Business Planning  

 
 
10

--------------------------------------------------------------------------------